Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  

As per prosecution history, interview summary dated 12/17/20 contains, “Applicant proposed adding limitations, "wherein the first secret key is not known to the storage system".  The applicant’s remarks dated 1/5/21 do not mention about the interview, which was initiated by the applicant.  The applicant’s remarks also do not mention about “Applicant proposed adding limitations, "wherein the first secret key is not known to the storage system".  The claims dated 1/5/21 also do not contain, “Applicant proposed adding limitations, "wherein the first secret key is not known to the storage system".  Applicant is kindly reminded for compact prosecution rather extended prosecution. Since, the applicant’s remarks do not mention about applicant’s own interview agenda, please see below interview agenda provided by the applicant.

    PNG
    media_image1.png
    447
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    776
    603
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    151
    585
    media_image3.png
    Greyscale





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chandra 9,195,851. 
Referring to claims 1, 15, 18, Chandra discloses an apparatus comprising:
a client device configured for communication with a storage system; the client device comprising a processor coupled to a memory; the client device being further configured: 
a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by a client device comprising a processor coupled to a memory, the client device being configured to communicate with a storage system, causes said client device:
to identify a data item to be stored in the storage system (recognize data 200 of figure 2 to be stored in the storage system, 104, of figure 2);
to generate a data encryption key for the data item as a function of a first secret key and the data item (key created, 130, figure 2 for the data 220 of figure 2, col., 8, lines 14-34);
to encrypt the data item using the data encryption key for the data item (client sends encrypted data using the key to the storage system for storage, col., 8, lines 14-34) ; and 
to send the encrypted data item to the storage system for storage therein, col., 8, lines 14-34),
wherein the identifying, generating, encrypting and sending are implemented in a client device comprising a processor coupled to a memory and configured to communicate with the storage system.

    PNG
    media_image4.png
    557
    844
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Shveykin et al., 20180054302.
Referring to claims 2, 16, 19, Chandra does not specifically mention about, which is well-known in the art, which Shveykin discloses, wherein the client device is further configured: to encrypt the data encryption key using a second secret key; and to send the encrypted data encryption key to the storage system for storage therein as metadata of the data item, para 36. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known metadata for encryption. The metadata would refer to a particular entity that would enable making the encryption stronger. The encryption key with the metadata would be sent and the key would be utilized for security using the metadata information, para 36. 
 
Claim(s) 3, 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Costa et al., 2011/0214160.
Referring to claim 3, Chandra does not specifically mention about, which is well-known in the art, which Costa discloses hashing the data item (usage of hash function such as MD5 or SHA, para 157). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known hash functions such as MD5 and SHA. The hash function would enable hashing the data to make the data secure. Without the secret the data would not be available for use, para 157. 
 
Referring to claim 4, Costa discloses applying a hash function to the first secret key and the data item (usage of HMAC function for the secret key and hash function, para 157).  
 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Costa and Popoveniuc et al., 8,490,162.
Referring to claim 5, Chandra does not specifically mention about, which is well-known in the art, which Popoveniuc discloses applying a first hash function to the data item to obtain a result, and applying a second hash function to the first secret key and the result, col., 8, 27 – 44). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing . 
 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Costa and Smeets, 20090100272.
Referring to claim 6, Chandra does not specifically mention about, which is well-known in the art, which Smeets discloses applying a hash function to the data item to obtain a result, and encrypting the result using the first secret key, para 30. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing encrypting the hashed data. Further encrypting the hash data would further secure the secret and the data. This would further enhance securing the data and secret, para 30.  
 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Costa and Takemori et al., 2017/0195878.
Referring to claim 7, Chandra does not specifically mention about, which is well-known in the art, which Takemori discloses generating a message authentication code utilizing the data item (para 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known message authentication code. One of ordinary skilled in the art would readily know that in cryptography, a message authentication code (MAC), sometimes known as a tag, is a short piece of information used to authenticate a message—in other words, to confirm that . 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Costa and Billet et al., 20090067620.
Referring to claim 8, Chandra does not specifically mention about, which is well-known in the art, which Billet discloses generating a fixed-length value utilizing  the data item with the fixed-length value having a length that is less than a length of the data item itself, para 3. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the fixed-length value. The reduced fixed-length value would enable compressed data which would enable efficient transmission of data and storage, para 3. 
 
Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Wang et al., 20190215155.
Referring to claims 9, 10, Chandra does not specifically mention about, which is well-known in the art, which Wang discloses wherein the client device is associated with a first tenant of a deduplication domain (para 40) of the storage system (user 1 of tenant 1, figure 1) and additional tenant (para 14), and wherein the first secret key is not known to the storage system (without knowledge of multi-tenant storage system) but is shared by the first and additional tenants of the deduplication domain (para 14, 2),  a cloud storage system and  respective tenants of the cloud storage system (para 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to . 

Claim(s) 11, 12, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Wang and Costa.
Referring to claims 11, 17, 20, Wang discloses wherein the first and additional tenants of the deduplication domain each utilize respective data encryption keys so as to permit the storage system to identify duplicate encrypted data items submitted by the tenant of the deduplication domain, para 14. Costa also the first secret key and a common hash function in generating their respective data encryption keys, para 157. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known encryption and hash functions such as MD5 and SHA. The hash function would enable hashing the data to make the data secure. Without the secret the data would not be available for use, para 157.

Referring to claims 12, Wang discloses wherein the common hash function comprises a particular designated secure hashing algorithm (SHA, para 157).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Shveykin and Wang.
Referring to claim 13, Chandra, Shveykin do not specifically mention about, which is well-known in the art, which Wang discloses, wherein the client device (user 1 of tenant 1, figure 1) is associated with a first tenant of a deduplication domain of the storage system (para 40) and additional tenant (para 14) and wherein the second secret key is not known to the storage system (without knowledge of multi-tenant storage system) and is not shared by the first tenant with any of the additional tenants (para 14, 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known tenants to access deduplicate data. The deduplication would support removal of duplication information. This would enable reducing data and provide efficient transmission of data and storage, para 14.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Shveykin and Tal.
Referring to claim 14, Chandra, Shveykin do not specifically mention about, which is well-known in the art, which Tal discloses, a pointer to a storage location of the data item in the storage system, para 150. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chandra to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known pointer/metadata for encryption. The pointer/metadata would refer to a particular entity that would enable making the encryption stronger. The encryption key with the .

Response to Arguments
Applicant's arguments filed 1/5/21, pages 6-11 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-20 is maintained. 
Regarding applicant’s concern for claims 1, 15 and 18,

    PNG
    media_image5.png
    255
    659
    media_image5.png
    Greyscale

The remarks failed to consider, that the First inquiry must be into exactly what the claims define. See In re Wilder, 166 USPQ 545, 548 (CCPA 1970). What is claimed is, the data item. The claimed item is not limited to any particular size, format, etc. The data encryption key is not limited to generate as a function of both, for example 100% of a first secret key and 100% of the data item, 99% of a first secret key and 1% of the data item, or 0% or any other combination. The data encryption key is not limited to generate as a function of entire or portion of first secret key contents.  The data encryption key is not limited to generate as a function of entire or portion of data item.  The data encryption key is not limited to generate as a function based on any particular way of using first secret key contents.  The data encryption key is not limited to generate as a function based on any particular way of using data item values.  The first secret key is not limited to any particular secret key. The first secret key is not limited to any association with any entity or secret to anyone.  The first secret key is not limited to any particular size, format, value, etc.  The data encryption key is not limited to any particular size, format, value etc.
Chandra discloses an apparatus comprising:
a client device configured for communication with a storage system; the client device comprising a processor coupled to a memory; the client device being further configured: 
a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by a client device comprising a processor coupled to a memory, the client device being configured to communicate with a storage system, causes said client device:
to identify a data item to be stored in the storage system (recognize data 200 of figure 2 to be stored in the storage system, 104, of figure 2);
to generate a data encryption key for the data item as a function of a first secret key and the data item (key created, 130, figure 2 for the data 220 of figure 2, col., 8, lines 14-34);
to encrypt the data item using the data encryption key for the data item (client sends encrypted data using the key to the storage system for storage, col., 8, lines 14-34) ; and 
to send the encrypted data item to the storage system for storage therein, col., 8, lines 14-34),
wherein the identifying, generating, encrypting and sending are implemented in a client device comprising a processor coupled to a memory and configured to communicate with the storage system.

    PNG
    media_image4.png
    557
    844
    media_image4.png
    Greyscale


Regarding typo error, i.e., regarding claims 16 and 19, the non-final office action clearly contained,

    PNG
    media_image6.png
    108
    519
    media_image6.png
    Greyscale

There was no mentioning of any claims allowed in the non-final office action.
As seen in the interview summary applicant had decided to amend the claims and had presented to the examiner for discussion during the interview. The applicant’s interview agenda did not contain any concern for the typo error, as all the limitations were rejected. During the interview the 
For example, the non-final office contained:

    PNG
    media_image7.png
    398
    639
    media_image7.png
    Greyscale

As seen above, claims 1, 15, 18, being apparatus, method, computer program product, respectively; contain similar subject matter in the body of the claim and hence grouped together and subject to same rejections.
Similarly, claims 2, 16, 19, being under, apparatus, method, computer program product, respectively; contain identical subject matter in the body of the claim and hence grouped together and subject to same rejections under Shveykin as following:

    PNG
    media_image8.png
    328
    645
    media_image8.png
    Greyscale

No new rejections are made for any of the claims in this application.
Conclusion
Pertinent Prior Art:

DOCUMENT-IDENTIFIER:    US 20110125771 A1 
 
TITLE:                  DATA DE-DUPLICATION IN A DISPERSED STORAGE NETWORK UTILIZING DATA CHARACTERIZATION
                        
[0139] The method continues at step 224 where the processing module creates a data segment of the data object in accordance with the write operational parameters.  The method continues at step 226 where the processing module generates a first encryption key based on the data.  For example, the first encryption key is established to be substantially equal to the data.  As another example, a function is performed on the data to produce a representation of the data and the first encryption key is established to be substantially equal to the representation of the data.  Note that the function may include a reversible transformation (e.g., equivalency, adding a constant, subtracting a constant, inverting bits, etc.).  The processing module selects the method to generate the first encryption key based on one or more of the data, a key table (e.g., a list of previous keys), a user ID, a store request, a vault lookup, a predetermination, a command, a data object name, a data size, a data type, a hash of the data, a priority indicator, a security indicator, and the performance indicator.  For example, the processing module selects the equivalency transformation when a vault lookup based on the user ID indicates to utilize the equivalency transformation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HARESH N PATEL/Primary Examiner, Art Unit 2493